 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, and, if understanding is reached, embody such understanding in a signedagreement.The unfair labor practices found reveal on the part of the Respondent such afundamental antipathy to the objectives of the Act as to justify an inferencethat the commission of other unfair labor practices may be anticipated.Thepreventive purposes of the Act may be frustrated unless the Respondent is re-quired to take some affirmative action to dispel the threat. It will be-recom-mended, therefore, that the Respondent cease and desist from in any mannerinterfering with, restraining, or coercing its employees in the exercise of rightsguaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 348, Bakery and Confectionery Workers International Union ofAmerica, A. F. L., is a labor organization within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employment ofBarbara M. Shallow, Barbara F. Annino, Mary E. Compton, Helen S. Jones,Theresa McCusker, and Marie H. (Vokey) Keith, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.3.All production employees at the Respondent's Cambridge plant, includingthe shipping room and truck drivers, but excluding office and clerical employees,maintenance employees, professional employees, guards, watchmen, and allsupervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.4.Local 348, Bakery and Confectionery Workers International Union ofAmerica, A. F. L., was on November 4, 1950, and at all times since has been, theexclusive representative within the meaning of Section 9 (a) of the Act of allemployees in the aforesaid unit for the purposes of collective bargaining.5.By refusing to bargain collectively with the said Union as the exclusivebargaining representative of the employees in the appropriate unit the Re-spondent has engaged in'and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section'7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]THE INDEPENDENT, INC.and'ST. PETERSBURG CIRCULATION DISTRIBU-TORS LOCAL, INTERNATIONAL PRINTING PRESSMEN AND ASSISTANT'SUNION OF NORTH AMERICA,AFL,PETITIONER.Case No. 10-RC-1240.September 14,1951-Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clarence D. Musser, hearing96 NLRB No. 23. THE INDEPENDENT, INC.193officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent employees in the circulationdepartment of the Employer's St. Petersburg, Florida, newspaperpublishing plant.The Employer contends that the proposed unit isinappropriate, alleging that circulation department employees arenot an homogeneous group.The Employer is engaged in the business of publishing a daily news-paper at St. Petersburg.Circulation of the newspaper is in chargeof the manager and assistant manager of the circulation department.Of the 34 other persons in the department, 1 is an office clerk and 1 atypist; 4 are mail room employees; 5 are route captains; 7 are citydistrict managers; 2 are suburban and county district managers; 2 arestreet sales managers; 6 are newsstand delivery employees; 2 arecombination newsstand delivery and mail room employees ; and 3 aresolicitor agents.Their work ranges from routine office work to salesjobs.Some work in the department office a regular 8-hour day; otherswork at irregular times during the day.Some are on a salary; someare on an hourly rate basis; some are on a salary plus commission; andothers work on commission only.Distribution of the newspaper to regular city customers at theirhomes is made by route carriers under the general charge of districtmanagers.Distribution of the newspaper to newsstands and streetvendors is in general charge of street sales managers.The mail roomforeman, with his crew, is responsible for the distribution of the paperto out-of-town customers by mail. Suburban and county districtmanagers are responsible for the distribution of the newspaper tocustomers in outlying towns and areas.The circulation departmentis thus a group of small subdepartments, all integrated under the over-all common charge of the circulation department manager and hisassistant.Although employees in the circulation department differ in theirabilities and skills, we have frequently found that single departmentunits or multidepartment units of employees doing similar or coordi- 194DECISIONS OF NATIONAII LABOR RELATIONS BOARDnatedwork are appropriate for bargaining in the newspaperindustry.'The fact that other employees of the Employer ba'rgain'along craft, and not departmental, lines does not justify a denial to thenoncraft circulation department employees the right to bargain on- a,noncraft basis.Because we see no reason to militate against,,thecommon departmental unit sought by the Petitioner, we find the pro-posed departmental unit appropriate for bargaining purposes.The parties agree that route carriers who deliver papers from houseto house and street vendors who sell papers on the city streets are inde-pendent contractors, and should not be included in any bargainingunit.They agree that guards, professional employees, and super-visors should be excluded from the bargaining unit of circulation de-partment employees.They further agree that the clerk in the circu-lation department, mail room employees, and the newsstand deliveryemployees should be included in the unit.The Petitioner would in-clude, and the Employer would exclude, district managers, street salesmanagers, solicitor agents, the clerk-typist, and the mail room fore-man.The Petitioner would exclude, and the Employer would in-clude, route captains.City, suburban, and county district managers:Persons in thesecategories are salaried workers.Each city district manager-thereare 7 in all-distributes bundles of newspapers to approximately 25route carriers in his district.Route carriers deliver the newspapers tocustomers' homes in the several areas.The parties agree that theroute carriers, who work under individual contracts with the Employer, are independent contractors.Each district manager is primarily responsible for the distributionof newspapers to customers in his area.' He observes the perform-ance records of route carriers in his district; he aids them as necessary;and he procures new carriers as vacancies occur in their ranks. , Hehas authority to 'terminate' contracts with route carriers for contractviolation.Each district manager normally has a route captain, part-timeemployee, to aid him in the physical distribution of papers to hisroute carriers.Route captains are junior high school students be-tween 12 and 15 years of age. The supervision of route carriers isroutine under the direction of the circulation manager.As noted above, district managers, as a class, do not supervise theperformance of route carriers who work as independent contractorsunder contracts with the Employer.DistrictManager Cox, how-ever, has directly under his supervision employee route carriers, whomhe has authority to hire and discharge.Unlike route carriers under' The Dispatch Printing Company, Incorporated, Ohio State Journal Division,93 NLRB1282;Press, Incorporated,91, NLRB 1360;George Putnam,d/b/a Capital Journal,93NLRB 1321;Record Publishing Company,91 NLRB No. 215. THE INDEPENDENT, INC.195other district managers, these route carriers do not work under con-tracts with the Employer and are not independent contractors.Two other district managers, working in outlying suburban dis-tricts, are designated as suburban district manager and county districtmanager, respectively.They are salaried employees; they have noroute captains to assist them in distribution of papers to carriers.We are not persuaded that district managers as a group, includingcity, suburban, and county district managers, are either managerialemployees or supervisors within the meaning of the Act, and we shallinclude them in the bargaining unit 2We shall, however, excludeDistrict Manager Cox from the unit as a supervisor.We shall includein the unit route carriers serving under Cox who are clearly circula-tion department employees.Street sales managers:The Employer would exclude street salesmanagers from the unit on the ground that they are supervisors.Like district managers, street sales managers receive a weekly salary.As district managers distribute newspapers to route carriers, streetsalesmanagers deliver newspapers to street vendors or corner boys,who the parties agree are independent contractors.Street sales man-agers, however, have no route captains or helpers to assist them.Their "supervision" consists of seeing that the street vendors or cornerboys work only at their assigned locations.We find that street salesmanagers are not supervisors within the meaning of the Act, andshall include them in the unit.Solicitor agents:The Employer would exclude from the unit threesolicitor agents on the ground that they have no close communityof interest with other employees in the circulation department.Two of the solicitor agents, Hackel and Ludington, work in theClearwater area.They receive no salary and are subject to no super-vision.They derive their income from the Employer from the dif-ference between the wholesale price and the retail price of newspaperssold on their routes.They solicit and are paid for new subscriptionswhich they obtain.The third solicitor agent, Joan Hill, lives andworks at McDill Field, Tampa, Florida.- She receives as compensa-tion a flat sum of $11 per week, in addition to the usual commissionfor subscriptions which she obtains and for papers delivered on herroute.We agree with the Employer and will exclude solicitor agentsfrom the Unit .3The clerk-typist:The clerk-typist takes dictation and acts as confi-dential secretary to the head of the circulation department.Shekeeps circulation records and employees' records.She makes weekly 'charts.She takes care of personnel files and correspondence relating2General Beverages Company,85 NLRB 696;Press Incorporated,supra; Capital Journalsupra.sThe Dispatch Printing Company, Incorporated,Ohio State Journal Division,supra. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDto labor relations matters.We agree with the Employer that theclerk-typist is a confidential employee, and, as such, will exclude herfrom the unit .4Route captains:The Petitioner would exclude, and the Employerinclude, route captains.As indicated above, route captains are juniorhigh school students.They are regular part-time employees earningfrom $2.50 to $3 per week. They work from 1/2 to 1 hour per day.They assist district managers in making deliveries of papers to routecarriers.They perform routine checking work. In an emergency,they may deliver or assist a substitute carrier in making delivery ona route.They do not share in paid vacations afforded full-time em-ployees.They have access to the Employer's hospitalization insuranceand credit union program.We shall include route captains in theunit,5 and as regular part-time employees, we shall permit themto vote in the election hereinafter directed.Mail room foreman:The Employer would exclude the mail roomforeman as a supervisor.The record discloses that the mail roomforeman has authority to hire and discharge the mail room employeeswho work under his direction.We shall exclude the mail room fore-man as a supervisor from the unit.We find that all employees in the circulation department at theEmployer's newspaper publishing plant at St. Petersburg, Florida,including route carriers who are not independent contractors, routecaptains, city, suburban, and county district managers, and streetsales managers; but excluding route carriers and street vendors, whoare independent contractors, solicitor agents, guards, confidentialand professional employees, the mail room foreman, and other super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4Minneapolis-Moline Company,85,NLRB 597.5H. B. Church Truck Service Company,95 NLRB No.192.Evening News PublishingCompany,93NLRB 1355.STATIONERSCORPORATIONandWAREHOUSE,PROCESSING&DISTRIBU-TIONWORKERSUNIONLOCAL 26,INTERNATIONAL LONGSHOREMEN'SAND WAREHOUSEMEN'SUNION.CasesNos.21-CA-818and21-CA-859.September 17, 1951Decision and OrderOn February 14, 1951, Trial Examiner J. J. Fitzpatrick issued hisIntermediate Report in the above-entitled proceeding, finding that96 NLRB No. 24